Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Para. [0001] of the specification is incomplete and does not include the corresponding U.S. Application No.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the write request" and “the client” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write request to the client” refers since there is no previous mention of a “write request” or a “client”.  
Clams 2-7 are rejected for being dependent on claim 1 and do not cure the deficiencies of claim 1.
Claim 8 recites the limitation "the write request" and “the client” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write request to the client” refers since there is no previous mention of a “write request” or a “client”.  
Clams 9-14 are rejected for being dependent on claim 8 and do not cure the deficiencies of claim 8.
Claim 15 recites the limitation "the write request" and “the client” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what “the write request to the client” refers since there is no previous mention of a “write request” or a “client”.  
Clams 16-20 are rejected for being dependent on claim 15 and do not cure the deficiencies of claim 15.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
US 9,984,112 B1 discloses using a transaction log with dynamic size adjustment rather than a fixed size log.  “Database server processes that require logging” discloses logical-log records kept by a database server.  And “Size of the logical-log file” discloses determining the size and number of log files to use.  US 2020/0327019 A1 discloses a database server that writes transactions to a logical log.
Additionally, US 8,996,796 B1 discloses a first portion of an asymmetric memory is configured as temporary storage for application data units with sizes corresponding to a small memory block that is smaller than the size of a logical write unit associated with the asymmetric memory. A portion of the remaining asymmetric memory is configured as a reconciled storage for application data units with varying sizes. A first application data unit is received for writing to the asymmetric memory. Based on computing the size of the first application data unit as corresponding to the small memory block, the first application data unit is written to the temporary storage. Upon determining that a threshold is reached, a memory write operation is performed for writing the application data units from the temporary storage to the reconciled storage.  However, 8,996,796 B1 does not disclose data objects, clients, or acknowledgement of a write request sent to the client. 
With respect to claims 1, 8, and 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations: storing, in a main memory of a computer system, received data among a plurality of logs corresponding to a plurality of data objects; generating crash recovery information for the received data, including: storing log entries from among the plurality of logs into at least one fixed-size data block; and persisting the at least one fixed-size data block to a block-based storage device; and subsequent to generating the crash recovery information for the received data, indicating an acknowledgement of the write request to the client.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113